DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHONG et al. (US 2018/0298278) in view of BROWN et al. (US 2008/0297878) and HEO et al. (US 2017/0156227).
Regarding claims 1, 2, 11, 12, and 13,
	ZHONG teaches a composite luminescent material that includes perovskite nanoparticles in a matrix abstract. The perovskite components are high fluorescence quantum dots [0009]. The method includes dissolving a polymer in an organic solvent with polyvinylpyrrolidone (PVP) as an additive [0048] (first solution). An inorganic halide salt and organic amine halide salt are mixed [0049] (second solution). The first and second solutions are mixed [0050]. The mixture is then spin coated onto a substrate [0051].
	The reference does not teach using paper as a substrate. However, BROWN teaches that when making display devices such as light sensitive fluorescents abstract the substrates used can be paper which is reusable, abundant, light weight and recyclable [0008]. BROWN further teaches the same spin-coating technique can be used for deposition [0090]. At the time of filing the invention it would have been prima facie obvious to use a paper substrate with the composite luminescent material because it is an abundant, light-weight, and recyclable material.
	The references teach spin coating the emissive material onto a substrate but do not teach the additional encapsulating step in which the coated substrate is dip-coated in PDMS. However, HEO teaches a method of protecting a display with [0118] and can be coated by dip coating [0121]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to incorporate a protective layer of HEO with the quantum dot display of ZHONG to improve scratch resistance of the display.
Regarding claim 14,
	ZHONG teaches mixing the first and second solution at 1:(0.02 to 1) [0056]. The first solution can contain polymer (PVP) to organic solvent at 1:(1 to 50) [0048]. The amount of PVP in the mixture overlaps the claimed range of 23 to 30 vol% and is considered prima facie obvious MPEP 2144.05.I.
 Regarding claim 15,
	ZHONG teaches the solvents used in the first and second solvent in the solution include DMF, DMSO, TMP TEP NMP and DMAc [0024].
Regarding claim 16,
	ZHONG teaches the ratio of inorganic metal halide to organic amine halide in the second solution is 1:(0.1-3) [0049] which overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 17,
	ZHONG teaches using metal halides of Pb [0049] and specifically teaches using PbBr2 as the inorganic metal halide in the examples [0127].
Regarding claim 18,
	ZHONG teaches the organic amine halide salt has a generif formula that includes Br [0049] and specifically teaches using CH3NH3Br in the examples [0127].
Regarding claim 20,
[0038]-[0039]. The time required for the drying step in ZHONG can be interpreted to be both the “preheating” step of the substrate (the first 29 minutes of heating) and the heating of the precursor solution (the final minute). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ZHONG et al. (US 2018/0298278) in view of BROWN et al. (US 2008/0297878) and HEO et al. (US 2017/0156227) further in view of MEYERS et al. (US 2016/0116839)
Regarding claim 19,
	ZHONG teaches spin coating the precursor solution onto a substrate but does not expressly teach the rpm. However, the speed at which a spin coating step happens depends on the desired thickness and the viscosity of the coating. See for example MEYERS [0096]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to find a workable spin coating speed by routine experimentation.
Allowable Subject Matter
Claims 3-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The examiner was unable to find prior art teaching the formation of QD composite powder by transferring the precursor solution to a substrate and separating the substrate followed by coating in PDMS.


[0031]. However, the references are missing the step of obtaining QD powder by coating the precursor mixture onto a first substrate and separating the formed perovskite QD composite from the first substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AUSTIN MURATA/           Primary Examiner, Art Unit 1712